DISMISS; and Opinion Filed December 12, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-01152-CV

    WHITESTONE HEADQUARTERS VILLAGE, LLC D/B/A HEADQUARTERS
   VILLAGE, SUCCESSOR-IN-INTEREST TO HEADQUARTERS II, LP, Appellant
                                V.
             HAUTE MAMA DESSERT COMPANY, LLC, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-05110-2018

                             MEMORANDUM OPINION
                         Before Justices Francis, Stoddart, and Schenck
                                  Opinion by Justice Schenck
       Before the Court is appellant’s motion to dismiss the appeal. Appellant informs the

Court that the parties have settled their differences. Accordingly, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                      /David J. Schenck/
                                                      DAVID J. SCHENCK
                                                      JUSTICE


181152F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WHITESTONE HEADQUARTERS                             On Appeal from the 219th Judicial District
VILLAGE, LLC D/B/A                                  Court, Collin County, Texas
HEADQUARTERS VILLAGE,                               Trial Court Cause No. 219-05110-2018.
SUCCESSOR-IN-INTEREST TO                            Opinion delivered by Justice Schenck.
HEADQUARTERS II, LP, Appellant                      Justices Francis and Stoddart participating.

No. 05-18-01152-CV        V.

HAUTE MAMA DESSERT
COMPANY, LLC, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee HAUTE
MAMA DESSERT COMPANY, LLC recover its costs of this appeal from appellant
WHITESTONE HEADQUARTERS VILLAGE, LLC D/B/A HEADQUARTERS VILLAGE,
SUCCESSOR-IN-INTEREST TO HEADQUARTERS II, LP.


Judgment entered this 12th day of December, 2018.




                                             –2–